Citation Nr: 0422227	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-20 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral degenerative 
joint disease of the hips.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The Board notes that the veteran inquires as to the status of 
his claim for pension benefits in his substantive appeal (VA 
Form 9).  This matter is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The veteran contends that his current bilateral hip 
disability developed towards the end of his period of active 
service.  The veteran was overseas at this time, and asserts 
that as a result of his hip disability he was placed on a 
limited profile for approximately one year before separation.  
Service records currently in the claims file are limited to 
the veteran's report of medical history and examination at 
separation.  It is unclear whether additional service medical 
records, or service records related to the veteran having 
been placed on any physical profile are available.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326, provide that, 
in the case of records from a Federal department or agency, 
VA will end its efforts to obtain records only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c)(2), (3)); see also 38 U.S.C.A. 
§ 5103A(b), (c).  Thus, remand to ascertain whether 
additional service records are available is warranted.

The Board also notes the December 2003 receipt of a lay 
statement from one of the veteran's fellow servicemen who 
attests to having knowledge of the veteran's in-service hip 
problems.  The veteran has not waived his right to initial RO 
consideration of such evidence and as such remand is in 
order.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003) (holding 
that the provisions of 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2002) were inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002), because they denied appellants a 
"review on appeal" when the Board considered additional 
evidence without remanding the case to the RO for initial 
consideration).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take the appropriate 
steps, through official sources, to 
associate all available service medical 
or other relevant service records with 
the claims file.  In particular, the RO 
should determine whether additional 
records of clinical evaluation or 
treatment for the hips during service, or 
any records relevant to the veteran 
having been placed on physical profile 
are available.  A response, negative or 
positive, should be associated with the 
claims file.

2.  The RO should request the veteran to 
identify all VA and non-VA health care 
providers who have treated him for a 
bilateral hip disability since separation 
from service.  After securing any 
necessary authorization, the RO should 
obtain identified records.  

3.  The RO should otherwise review the 
file to ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and its implementing 
regulations is fully complied with and 
satisfied.  The RO should include 
consideration of whether a VA examination 
is warranted consistent with 38 C.F.R. 
§ 3.159(c)(4)(i).  The RO should also 
advise the veteran of the evidence still 
needed to substantiate  his claim, tell 
him whether VA will obtain such on his 
behalf or whether he should submit it to 
VA and otherwise request him to submit 
any relevant evidence in his possession 
to VA.

4.  After all indicated notice and 
development has been completed, the RO 
should review the entire record and re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate period of time to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his attorney until further notice is received, but the 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).1.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


